Citation Nr: 9914435	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of an initial rating for service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for PTSD and 
assigned a 30 percent evaluation for that disability. 

The Board notes that the veteran's appeal is to the January 
1998 initial rating decision, which granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective from June 1997.  This decision was placed in 
appellate status by a notice of disagreement (NOD) received 
in May 1998 and a substantive appeal received in September 
1998.  The RO has characterized this issue as evaluation of 
PTSD.  In June 1998, the RO increased the evaluation for PTSD 
from 30 to 50 percent, effective March 1998.  The veteran has 
also taken exception to this rating decision, asserting that 
the effective date assigned for the 50 percent evaluation 
should be earlier than March 1998.  To perfect his appeal to 
the June 1998 decision, he submitted an NOD in September 
1998, and a substantive appeal in December 1998.  The RO, in 
turn, has treated the issue of entitlement to an earlier 
effective date for a 50 percent evaluation for PTSD, as 
separate from the issue of evaluation of PTSD. 

Pursuant to a recent decision of the United States Court of 
Appeals for Veterans Claims (Court), however, the 
determination of the initial rating in a grant of service 
connection encompasses any sub-issues concerning "staged 
ratings" that may arise during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999). The 
Court noted that "at the time of an initial rating 'separate 
ratings can be assigned for separate periods of time based on 
the facts found,' a practice known as 'staged' ratings."  
Fenderson, 12 Vet. App. at 126.  Thus, the issue of the 
effective date for a 50 percent evaluation for PTSD is 
encompassed in the issue of the appropriate evaluation for 
PTSD.  Such "sub-issues" remain in appellate status and 
require no separate NOD or substantive appeal, as long as an 
appeal to the overall 

issue, the determination of the initial rating for an 
original grant of service connection, has been perfected.  

In November 1998, the veteran submitted a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to a service connected 
disability (TDIU).  That issue, however, is not currently 
developed or certified for appellate review.  The issue of 
entitlement to TDIU is referred to the RO for appropriate 
action.

REMAND

In November 1998, shortly after the case was certified for 
appeal and sent to the Board, the veteran submitted 
additional evidence relating to his claim for an evaluation 
in excess of 50 percent for PTSD.  This evidence has not been 
considered by the RO.  The veteran did not waive 
consideration of this evidence by the RO, as required under 
38 C.F.R. § 20.1304 for the Board to consider the additional 
evidence in the first instance, and therefore this case will 
be remanded so  that the RO may initially consider the 
additional evidence.  

Furthermore, at a VA psychiatric examination in May 1998, the 
examiner recommended that the veteran undergo psychological 
testing to help differentiate the impairment attributable to 
the Axis I diagnosis of PTSD from an Axis II diagnosis of 
histrionic traits.  When a claim, such as a claim of 
entitlement to an increased disability evaluation, is well 
grounded, VA is required, under 38 U.S.C.A. § 5107(a), to 
conduct a supplemental examination, when one is recommended 
by VA's own physician.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  Therefore, while this case is in remand status, 
the veteran will be permitted an opportunity to submit to 
additional psychological and psychiatric evaluations.  In 
this connection, the Board advises the veteran that, when a 
claimant, without good cause, fails to report for a necessary 
VA examination, a claim for an increased rating shall be 
denied.  38 C.F.R. § 3.655(1998).



Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo psychological testing and 
psychiatric evaluation.  The examiners 
should review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  The examiners should 
determine the severity of PTSD and of any 
other identified psychiatric entities.  
To the extent possible, the examiners 
should differentiate the social and 
industrial impairment attributable to 
service connected PTSD from the social 
and industrial impairment attributable to 
all other identified psychiatric 
entities, to include any Axis II 
disorders.

2.  The RO should then re-evaluate the 
veteran's claim based on all of the 
evidence of record.  Pursuant to 
Fenderson, the RO should encompass the 
issues of evaluation of PTSD, and 
entitlement to an earlier effective date 
for a 50 percent evaluation for PTSD, as 
one issue, defined as determination of 
initial rating for service-connected 
PTSD.  In addition, the RO should 
determine whether the facts warrant 
"staged ratings," or whether they 
warrant a single rating, for the entire 
time period in question.  When this has 
been done, and if the benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate disposition warranted in this case, pending 


completion of the requested development.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


